Case 2:20-cv-09582-JFW-E Document 49-1 Filed 02/24/21 Page 1 of 5 Page ID #:707




   1 JONATHAN C. MCCAVERTY (State Bar No. 210922)
     Principal Deputy County Counsel
   2 jmccaverty@counsel.lacounty.gov
   3 OFFICE OF THE COUNTY COUNSEL
     General Litigation Division
   4 500 West Temple Street, Suite 468
     Los Angeles, California 90012
   5 Telephone: (213) 974-1828
     Facsimile: (213) 626-7446
   6
   7 Attorneys for Defendant
     LOS ANGELES COUNTY SHERIFF'S DEPARTMENT
   8
     LOUIS R. MILLER (State Bar No. 54141)
   9 smiller@millerbarondess.com
     MIRA HASHMALL (State Bar No. 216842)
  10 mhashmall@millerbarondess.com
     EMILY A. RODRIGUEZ-SANCHIRICO (State Bar No. 311294)
  11 esanchirico@millerbarondess.com
     MILLER BARONDESS, LLP
  12 1999 Avenue of the Stars, Suite 1000
     Los Angeles, California 90067
  13 Telephone: (310) 552-4400
     Facsimile: (310) 552-8400
  14
     Attorneys for Defendant
  15 COUNTY OF LOS ANGELES
  16
                                UNITED STATES DISTRICT COURT
  17
                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  18
  19
     VANESSA BRYANT, a California                    CASE NO. 2:20-cv-09582-JFW-E
  20 resident,
                                                     DECLARATION OF
  21                   Plaintiff,                    MIRA HASHMALL IN SUPPORT
  22                                                 OF APPLICATION TO FILE
                  v.                                 UNDER SEAL
  23
     COUNTY OF LOS ANGELES, a                        Pretrial Conference: October 29, 2021
  24 public entity; LOS ANGELES                      Trial Date:          Nov. 16, 2021
  25 COUNTY SHERIFF’S
     DEPARTMENT, a public entity; ALEX               Assigned to Hon. John F. Walter and
  26 VILLANUEVA, as Sheriff of the                   Magistrate Judge Charles F. Eick
     County of Los Angeles and as an
  27 individual; and DOES 1-10, inclusive,
  28                   Defendants.
       497096.1                                                      Case No. 2:20-cv-09582-JFW-E
              DECLARATION OF MIRA HASHMALL IN SUPPORT OF APPLICATION TO FILE UNDER SEAL
Case 2:20-cv-09582-JFW-E Document 49-1 Filed 02/24/21 Page 2 of 5 Page ID #:708




   1                           DECLARATION OF MIRA HASHMALL
   2              I, Mira Hashmall, declare as follows:
   3              1.    I am an attorney duly admitted to practice before this Court. I am a
   4 partner with Miller Barondess, LLP, counsel of record for Defendant County of
   5 Los Angeles (the “County”). I have personal knowledge of the facts set forth
   6 herein, and if called as a witness, I could and would competently testify to all of said
   7 facts. I make this declaration in support of the parties’ Application to File the First
   8 Amended Complaint Under Seal (the “Application”).
   9              2.    On November 25, 2020, the County entered into a stipulated protective
  10 order (the “Protective Order”) with Plaintiff Vanessa Bryant (“Plaintiff”). [Dkt. No.
  11 33]. The Protective Order allows the parties to designate material “confidential” or
  12 “confidential – attorneys’ eyes only.” (See id.)
  13              3.    The Protective Order also provides a process by which one party can
  14 challenge the confidentiality designations of another party. (See id.) Specifically,
  15 while a challenge is ongoing, “[u]nless the Designating Party has waived or
  16 withdrawn the confidentiality designation, all parties shall continue to afford the
  17 material in question the level of protection to which it is entitled under the
  18 Producing Party’s designation until the Court rules on the challenge.” (See id.
  19 Section 6.3.)
  20              4.    On January 6, 2021, the County produced the Los Angeles Sheriff
  21 Departments’ Internal Affairs Bureau (“IAB”) report concerning the incidents at
  22 issue in this lawsuit (the “IAB Report”). The County originally designated the IAB
  23 Report as “confidential – attorneys’ eyes only” but after meeting and conferring
  24 with counsel for Plaintiff, the County changed the designation of the IAB Report to
  25 “confidential.”
  26              5.    United States District Court Magistrate Judge Charles F. Eick ordered
  27 the County to produce the IAB Report. [Dkt No. 47.] In his order, Judge Eick
  28
       497096.1
                                                 1                   Case No. 2:20-cv-09582-JFW-E
              DECLARATION OF MIRA HASHMALL IN SUPPORT OF APPLICATION TO FILE UNDER SEAL
Case 2:20-cv-09582-JFW-E Document 49-1 Filed 02/24/21 Page 3 of 5 Page ID #:709




   1 specified that the production of the IAB Report “shall be subject to the” Protective
   2 Order. (Id. at 2 (emphasis added).)
   3              6.   The County designated the IAB Report “confidential” for a number of
   4 reasons. First, as stated in the Declaration of Captain William Jaeger, IAB cannot
   5 uphold its important duty of conducting investigations to uncover potential
   6 misconduct without guarantees regarding confidentiality.
   7              7.   Second, the County wishes to prevent further public spectacle in
   8 connection with this lawsuit. As the Court is likely aware, the photos at issue in this
   9 lawsuit (and the lawsuit itself) have attracted extensive public interest.
  10 Unfortunately, much of this interest comes from tabloids whose profit margins
  11 largely depend on having celebrity gossip.
  12              8.   The County had good cause to designate the IAB Report confidential
  13 under the parties’ Protective Order. If the identity of any deputies of the
  14 Los Angeles County Sheriff’s Department (“LASD”) who Plaintiff alleges acted
  15 inappropriately (the “Deputy Defendants”) is disclosed publicly, there is likely to be
  16 a media firestorm. To the extent the Deputy Defendants committed acts which
  17 subject them to liability, they will be held accountable via Plaintiff’s lawsuit.
  18 Naming the Deputy Defendants publicly does nothing other than increase public
  19 spectacle on this fraught matter.
  20              9.   To further protect Plaintiff, and so that the parties can assess the risk of
  21 public dissemination, Defendants have repeatedly asked Plaintiff to agree to a
  22 procedure for an independent forensic examination of any telephones or other
  23 electronic devices that might have contained pictures of the crash scene. To date,
  24 there has been no public dissemination of inappropriate photographs of the crash
  25 site. The County wants to determine if any such photographs still exist and, if so,
  26 take steps to prevent any public dissemination. To that end, we sent Plaintiff’s
  27 counsel a proposed forensic protocol back in November 2020. It has been over
  28
       497096.1
                                                 2                   Case No. 2:20-cv-09582-JFW-E
              DECLARATION OF MIRA HASHMALL IN SUPPORT OF APPLICATION TO FILE UNDER SEAL
Case 2:20-cv-09582-JFW-E Document 49-1 Filed 02/24/21 Page 4 of 5 Page ID #:710




   1 three months, and we are still waiting for comments from Plaintiff’s counsel on the
   2 forensic protocol.
   3              10.   Despite these concerns, during meet and confer conversations in
   4 connection with Plaintiff’s plans to file the First Amended Complaint (“FAC”), we
   5 learned that Plaintiff wishes to file the FAC publicly, with no redactions. The FAC
   6 contains verbatim passages from the interview transcripts from the confidential
   7 IAB Report, along with the names of the Deputy Defendants (the majority of whom
   8 did not share photographs outside LASD).
   9              11.   Plaintiff’s plan to publicly file the FAC, despite never challenging the
  10 confidentiality designation of the IAB Report, violates the Protective Order. This
  11 violation will accomplish nothing other than adding unnecessary spectacle to a case
  12 the tabloids are already very focused on.
  13              12.   While there has been no public dissemination of the subject
  14 photographs to date, the FAC seeks to publicly identify (i) the individuals who once
  15 had photos on their personal devices; (ii) when the photos were on the devices; and
  16 (iii) which devices had the photos. This is an invitation to hackers to try their luck
  17 at finding photos in deleted files and selling them to the highest bidder.
  18              13.   This is especially problematic given Plaintiff’s failure to agree to a
  19 forensic protocol that would significantly mitigate the risk of any future public
  20 dissemination of photographs.
  21              14.   The issues addressed in the Application are particularly sensitive
  22 because there are two related cases, with a fourth case to be filed imminently. See
  23 Chester et al. v. County et al. (Case No. 2:20-cv-10844) and Mauser et al. v. County
  24 et al. (Case No. 2:21-cv-00497). Although the related cases are almost identical,
  25 they are procedurally behind this case. As a result, the County has not yet discussed
  26 a potential forensic examination with counsel for the Chester or Mauser plaintiffs.
  27 At this juncture, the County knows only that all plaintiffs have made clear that they
  28 do not want sensitive crash site photographs disseminated publicly.
       497096.1
                                                 3                   Case No. 2:20-cv-09582-JFW-E
              DECLARATION OF MIRA HASHMALL IN SUPPORT OF APPLICATION TO FILE UNDER SEAL
Case 2:20-cv-09582-JFW-E Document 49-1 Filed 02/24/21 Page 5 of 5 Page ID #:711




   1              15.   By publicly disclosing the individuals who, at one point in time, had
   2 photographs on their devices, the FAC runs the risk of generating new, potentially
   3 damaging, interest in this matter.
   4              16.   Accordingly, I respectfully request that the Court take the contents of
   5 this declaration, and the declaration of Captain William Jaeger, into consideration
   6 and keep the requested portions of the FAC under seal.
   7              I declare under penalty of perjury under the laws of the United States of
   8 America that the foregoing is true and correct.
   9              Executed on this 24th day of February, 2021, at Los Angeles, California.
  10
  11
  12                                                  Mira Hashmall
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       497096.1
                                                 4                   Case No. 2:20-cv-09582-JFW-E
              DECLARATION OF MIRA HASHMALL IN SUPPORT OF APPLICATION TO FILE UNDER SEAL
